AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)


                        Benito Garcia-Torres                                     Case Number: 2:19-mj-9210

                                                                                Federal Defenders
                                                                                Defendant's Atlomey


REGISTRATION NO. 59991479

THE DEFENDANT:
 l2?J pleaded guilty to count(s) 1 of Complaint
                                          ~~~_;;_~~~~~~~~~~~~~~~~~~~~~~~-




 0 was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    TIME SERVED                                 ---~_o____ days
 l2?J   Assessment: $10 WAIVED l2?J Fine: WAIVED
 l2?J   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, April 24, 2019
                                                                           te of Imposition of Sentence



                                                                              ORABLE RUTH B      EZ MONTENEGRO
                                                                            ITED STATES MAGISTRATE JUDGE
                                       CLERK US L)ISTRICl COURT
                                    SOUTHEHN DIS IC O~ CAUFORNIA
                                    BY                       Dl::PUfY


Clerk's Office Copy                                                                                                           2: 19-mj-9210
